Title: To Thomas Jefferson from Samuel Huntington, 4 March 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia March 4. 1781

Your Excellency will be informed by the enclosed Act of the third Instant of the Measures Congress have adopted for the removal of the Convention Troops into the State of Pennsylvania. The like Information is transmitted to Governor Lee, and the President of Pennsylvania.
I have also informed Governor Lee, that should your Excellency find it necessary to order the Prisoners taken at Cowpens to move Northward through Virginia, as intimated in your late Advice to me, He (Governor Lee) must consider them as included with the other Prisoners and give Orders accordingly.
It is necessary that the Executive of Maryland, or the Commanding Officer have seasonable Notice that they may be prepared to receive the Prisoners when they arrive on the Borders of Maryland.
I have the Honor to be with very great respect your Excellency’s most obedient & most humble Servant,

Sam. Huntington President

